Title: To Thomas Jefferson from Volney, 12 December 1796
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Monsieur
                        philadelphie 12 Xbre 1796
                    
                    Je commence à me persuader que Vous N’avez point reçu une de mes Lettres, celle que j’eûs l’honneur de Vous adresser de lexington le 20 7bre. En vous y rendant compte de Mon Voyage Vers L’ouabache, au poste Canadien de Vincennes, et en Vous exposant les raisons qui M’empêchaient Malgré Mon desir, d’effectuer Mon retour par Monticello, je Vous priais de Vouloir bien Me faire passer Ma Valise par La premiere occasion Sûre que Vous auriez pour philadelphie, où j’esperais la rejoindre en decembre.
                    Madame Madison a qui je rendis Visite il y a deux jours, M’ayant dit que Vous attendiez de Mes Nouvelles, pour Me faire cet envoi, j’en conclus que Ma lettre de lexington S’est egarée. Je dois donc Vous reïterer Ma demande, quoique d’ailleurs je ne Veuille point Me désister de l’engagement de retourner à Monticello: Mais ne prévoyant point à quelle epoque je pourrai le remplir, et ayant besoin de quelques objets contenus dans cette Valise, je desire L’avoir ici dans Mes Mains avant de faire quelque Nouvelle course.
                    Celle que je Viens d’achever N’a pas laissé que d’être longue et penible: après être revenu de L’ouabache et avoir traversé le Kentuckey, je me dirigeai au Nord et Me rendis par Cincinnati et la ligne des forts, jusqu’a Votre Nouvelle possession de detroit. Il serait trop Long de Vous décrire cette partie de pays que les americains eux memes disent leur avoir été peu connue avant ce jour: surtout lorsque j’ignore Sur quelle partie Se porterait plus Specialement Votre intérêt: je me bornerai à Vous dire en Masse que de L’ohio aux lacs le sol est genéralement plat; que les eaux trouvent Si peu de pente qu’elles ne  savent par où S’ecouler; d’où resultent d’interminables detours, de pernicieux Marais, des Swamps aussi penibles que dangereux. Dans cent ans quand toute cette Vaste foret Sera eclaircie et le Sol desseché, ce sera une riche plaine telle que Notre flandre et La hollande, une pepiniere de bestiaux pour tout le continent, et une habitation plus riche peut-être que le Kentuckey: Mais en ce moment C’est une ennuyeuse et Sauvage Solitude de bois et de prairie, où Malgré de bonnes tentes et une assez bonne chère, toute Notre compagnie a pris la fievre en 15 jours: de Maniere que de 26 personnes parties de Cincinnati, le Seul capitaine sparks S’est Maintenu Sauf. Le Major Swan, et Moi qui resistâmes le plus longtems passâmes un plus fort tribut en arrivant au detroit. Par exception, au lieu de la fievre intermittente j’eûs une fievre bilieuse, qui heureusement ceda en Six jours à deux Vigoureuses doses d’Emétique, sans rien autre chose que la diete et L’eau, relevée ensuite, quand L’appetit Vint, par le Vin de porto, et le beef Stek au Ketchap. Ma convalescence eût eté rapide, Sans Le lac Erié, où jessuyai 16 jours le Mal de Mer sans compter l’un des plus eminens dangers de Naufrage, que de Laveu de Notre capitaine on puisse Eprouver. Pendant 12 heures, Surpris Sur Notre ancre, trop près d’une petite isle, par une tempete de Nord ouest, Nous frappâmes de la quille plus de 60 fois le fond, et Nous N’echâppames au brisement de Notre: Sloop que par le Miracle d’une construction excellente, et L’heureux incident de Netre point chargé. Une fois pied à terre, le spectacle de Niagara M’a tout fait oublier. Ce n’est pas Seulement la cataracte, c’est tout l’ensemble topographique du terrein pendant 7 Miles qui est curieux à connaître. Aucun Voyageur Ne me Semble l’avoir Saisi ou du Moins developpé. Depuis Niagara jusqu’a Genesée c’est un desert, que je traversai à cheval Moyennant la politesse du juge powell qui M’en prêta un et Me donna un guide. Il M’avait fallu Vendre au detroit, le très bon cheval Kentuckois que j’avais acheté. Au Genesée trouvant une route de charette qui traverse une ligne d’etablissemens yankis fondés depuis 7 ans et déjà florissans, je Me mis à pied—jusqu’au Mohawk, où Lhyver M’a obligé de prendre La detestable Voye des Stages ouverts. Si jamais je publie des Mémoi res, je traiterai ces Machines brisereins et donneuses de Rhumes de Maniere à ce qu’aucun Voyageur ne Soit tenté d’y Monter. Du reste, toute rancune cessante, je suis arrivé Sain, Sauf, et très bien portant à philadelphie où je vais Me reposer cet hyver: j’entends reposer le corps, car je me trouve arrieré en travaux d’esprit, et je me propose de Me remettre au courant. Pour cet effet j’ai deja pris un plan de Vie aussi Solitaire qu’il était dissipé L’an passé. En écoutant par passetems ce qu’on dit des affaires d’Europe et Même d’amerique, je vais Mettre Mon portefeuille  en Ordre, et Si vous réimprimez Vos Notes de Virginie, j’aurai un Veritable plaisir à Vous en extraire ce qui Vous conviendra. Veuillez, Monsieur, Sur cet objet, comme Sur tout autre, M’indiquer Vos intentions, et Soyez persuadé de Mon desir constant de les remplir. Je recevrai ici toute lettre poste restante, Vû que je suis obligé Sous dix jours de changer de logement. On dit qu’outre Nos victoires d’italie, nos affaires intérieures Vont bien, que la Valeur de Nos biens fonds à doublé en Numéraire en 3 Mois: que l’on Vend à terme de 90 jours, chose inouïe depuis 3 ans. Malheureusement il parait que la paix N’aura point lieu, et il faudra faire au printems prochain une descente en angleterre: L’on S’en occupe très Sérieusement. La Nomination d’un Nouveau tiers de Notre legislature aura des conséquences très importantes Sur Notre esprit public. Ainsi le printems et leté prochain Nous promettent une Nouvelle Scène. Elle Sera très curieuse aussi en ce pays: le principal interet que j’y attache est de vous revoir quelque part que ce soit en aussi bonne santé et aussi heureux que Vous M’avez paru L’être à Monticello. Veuillez rappeller Mon souvenir à Votre famille et agréer Mes Sentimens D’attachement et D’estime
                    
                        C. Volney
                    
                